DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 02/24/2022 have been entered along with the examiner’s amendment (see below) for consideration. 

With regard to the 103 rejections, Applicant’s arguments filed 02/24/2022 have been fully considered in view of the amendments filed 02/24/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over communications via email and phone call with an inventor, Zhu He on 05/24/2022 to 05/26/2022/2022.
The application has been amended to the Claims as follows.

1.	(Currently amended) A method for a User Equipment (UE) in a wireless network, the method comprising:	receiving, by the UE, a single physical downlink control channel (PDCCH) transmission carrying a single Downlink Control Information (DCI) message, the single DCI message includes a resource allocation field, the resource allocation field indicating time-frequency resources for receiving one or more transport blocks from different transmit receive points (TRPs) allocated in a frequency division multiplexing (FDM) manner or in a time division multiplexing (TDM) manner, wherein different TRP transmissions are associated with [[in]] a single serving cell in which the UE uses a single cell radio network temporary identifier (C-RNTI) across the different TRPs, wherein the time-frequency resources for the PDSCH transmissions are non-overlapping, and wherein the PDSCH transmissions include a first PDSCH transmission and a second PDSCH transmission; and 	receiving, by the UE, using the single C-RNTI, the one or more transport blocks in the PDSCH transmissions of the different TRPs based on the single DCI message, wherein the PDSCH transmissions carry [[the]] a same transport block of the one or more transport blocks,	wherein the time-frequency resources for the PDSCH transmissions are allocated in the FDM manner, the first PDSCH transmission from a first TRP of the different TRPs uses a first half of a bandwidth of the time-frequency resources, and the second PDSCH transmission from a second TRP of the different TRPs uses a second half of the bandwidth of the time-frequency resources, or	wherein the time-frequency resources for the PDSCH transmissions are allocated in the TDM manner, the first PDSCH transmission from the first TRP uses the time-frequency resources at a first time for a time duration indicated by the resource allocation field, and the second PDSCH transmission from the second TRP uses the time-frequency resources at a second time for the time duration indicated by the resource allocation field. 
2.–27.	(Cancelled)
28.	(Currently amended) A User Equipment (UE) comprising:	at least one processor; and	a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to cause the UE to:		receive a single physical downlink control channel (PDCCH) transmission carrying a single Downlink Control Information (DCI) message, the single DCI includes a resource allocation field, the resource allocation field indicating time-frequency resources for receiving one or more transport blocks from different transmit receive points (TRPs) allocated in a frequency division multiplexing (FDM) manner or in a time division multiplexing (TDM) manner, wherein different TRP transmissions are associated with [[in]] a single serving cell in which the UE uses a single cell radio network temporary identifier (C-RNTI) across the different TRPs, wherein the time-frequency resources for the PDSCH transmissions are non-overlapping, and wherein the PDSCH transmissions include a first PDSCH transmission and a second PDSCH transmission; and 		receive, using the single C-RNTI, the one or more transport blocks in the PDSCH transmissions of the different TRPs based on the single DCI message, wherein the PDSCH transmissions carry [[the]] a same transport block of the one or more transport blocks,		wherein the time-frequency resources for the PDSCH transmissions are allocated in the FDM manner, the first PDSCH transmission from a first TRP of the different TRPs uses a first half of a bandwidth of the time-frequency resources, and the second PDSCH transmission from a second TRP of the different TRPs uses a second half of the bandwidth of the time-frequency resources, or		wherein the time-frequency resources for the PDSCH transmissions are allocated in the TDM manner, the first PDSCH transmission from the first TRP uses the time-frequency resources at a first time for a time duration indicated by the resource allocation field, and the second PDSCH transmission from the second TRP uses the time-frequency resources at a second time for the time duration indicated by the resource allocation field. 
29.-53.	(Cancelled)
54.	(New) A method for a transmit receive point (TRP) in a wireless network, the method comprising:	transmitting, by the TRP to a User Equipment (UE), a single physical downlink control channel (PDCCH) transmission carrying a single Downlink Control Information (DCI) message, the single DCI message includes a resource allocation field, the resource allocation field indicating time-frequency resources for the UE to receive Physical Downlink Shared Channel (PDSCH) transmissions of one or more transport blocks from different TRPs including the TRP allocated in a frequency division multiplexing (FDM) manner or in a time division multiplexing (TDM) manner, wherein different TRP transmissions are associated with a single serving cell in which the UE uses a single cell radio network temporary identifier (C-RNTI) across the different TRPs, wherein the time-frequency resources for the PDSCH transmissions are non-overlapping, and wherein the PDSCH transmissions include a first PDSCH transmission and a second PDSCH transmission; and 	transmitting, by the TRP with rest of the different TRPs to the UE, using the single C-RNTI, the one or more transport blocks in the PDSCH transmissions of the different TRPs based on the single DCI message, wherein the PDSCH transmissions carry a same transport block of the one or more transport blocks,	wherein the time-frequency resources for the PDSCH transmissions are allocated in the FDM manner, the first PDSCH transmission from a first TRP of the different TRPs uses a first half of a bandwidth of the time-frequency resources, and the second PDSCH transmission from a second TRP of the different TRPs uses a second half of the bandwidth of the time-frequency resources, or	wherein the time-frequency resources for the PDSCH transmissions are allocated in the TDM manner, the first PDSCH transmission from the first TRP uses the time-frequency resources at a first time for a time duration indicated by the resource allocation field, and the second PDSCH transmission from the second TRP uses the time-frequency resources at a second time for the time duration indicated by the resource allocation field.
55.	(New) A transmit receive point (TRP) comprising:	at least one processor; and	a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to cause the TRP to:		transmit, to a User Equipment (UE), a single physical downlink control channel (PDCCH) transmission carrying a single Downlink Control Information (DCI) message, the single DCI message includes a resource allocation field, the resource allocation field indicating time-frequency resources for the UE to receive Physical Downlink Shared Channel (PDSCH) transmissions of one or more transport blocks from different TRPs including the TRP allocated in a frequency division multiplexing (FDM) manner or in a time division multiplexing (TDM) manner, wherein different TRP transmissions are associated with a single serving cell in which the UE uses a single cell radio network temporary identifier (C-RNTI) across the different TRPs, wherein the time-frequency resources for the PDSCH transmissions are non-overlapping, and wherein the PDSCH transmissions include a first PDSCH transmission and a second PDSCH transmission; and 		transmit, with rest of the different TRPs to the UE, using the single C-RNTI, the one or more transport blocks in the PDSCH transmissions of the different TRPs based on the single DCI message, wherein the PDSCH transmissions carry a same transport block of the one or more transport blocks,		wherein the time-frequency resources for the PDSCH transmissions are allocated in the FDM manner, the first PDSCH transmission from a first TRP of the different TRPs uses a first half of a bandwidth of the time-frequency resources, and the second PDSCH transmission from a second TRP of the different TRPs uses a second half of the bandwidth of the time-frequency resources, or		wherein the time-frequency resources for the PDSCH transmissions are allocated in the TDM manner, the first PDSCH transmission from the first TRP uses the time-frequency resources at a first time for a time duration indicated by the resource allocation field, and the second PDSCH transmission from the second TRP uses the time-frequency resources at a second time for the time duration indicated by the resource allocation field.

Allowable Subject Matter
Claims 1, 28 and 54-55 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1, 28 and 54-55 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... the single DCI message includes a resource allocation field, the resource allocation field indicating time-frequency resources for receiving Physical Downlink Shared Channel (PDSCH) transmissions of one or more transport blocks from different transmit receive points (TRPs) allocated in a frequency division multiplexing (FDM) manner or in a time division multiplexing (TDM) manner, ... wherein the time-frequency resources for the PDSCH transmissions are allocated in the FDM manner, the first PDSCH transmission from a first TRP of the different TRPs uses a first half of a bandwidth of the time-frequency resources, and the second PDSCH transmission from a second TRP of the different TRPs uses a second half of the bandwidth of the time-frequency resources, or wherein the time-frequency resources for the PDSCH transmissions are allocated in the TDM manner, the first PDSCH transmission from the first TRP uses the time-frequency resources at a first time for a time duration indicated by the resource allocation field, and the second PDSCH transmission from the second TRP uses the time-frequency resources at a second time for the time duration indicated by the resource allocation field” and in combination with other limitations recited in claim 1.
Kim teaches, the single DCI message includes a resource allocation field, the resource allocation field indicating time-frequency resources for receiving Physical Downlink Shared Channel (PDSCH) transmissions [¶0081, a DCI format includes a resource allocation field which can be shared by PDSCH transmission].
However, Kim in view of Ko and Zhu, whether taken individually or in combination, does not teach, suggest or render obvious the rest of the above-mentioned italic limitations in combination with other limitations of claim 1.
Claims 28 and 54-55 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469